Title: From Benjamin Franklin to William Hodgson, 13 April 1782
From: Franklin, Benjamin
To: Hodgson, William


Sir
Passy Apl 13th 1782
On looking over the Letters you have favored me with, I see several particulars, that have been hitherto unanswered, thro the Multiplicity of Affairs which devour my Time & distract my attention;

You hinted your Willingness to come over hither, in case the Journey cou’d be made usefull to the publick; I did not at that Time see any Probability of it— But the Change of Sentiments respecting America, and the consequent Change of Ministry, render it possible; If therefore you continue of the same Mind, & it wou’d not now be more inconvenient to your Private Affairs— I wish you wou’d wait on Lord Camden or Lord Shelburne, acquaint them with your Intention that you possess my fullest Confidence, & that if they desire any Propositions or even Ideas, to be communicated to me, tending to the good End we ought all to have in View, Peace, they may safely convey them by you, a Passport from this Court is not necessary to enter the Kingdom. Englishmen arrive here daily without any & are not questioned, and I shou’d be very happy indeed to see you.
  Extract from a Letter Dr. F. to. W.H—
